Citation Nr: 1628973	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  02-20 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability evaluation in excess of 40 percent for the Veteran's low back syndrome with chronic low back pain and DJD, for the period on and after July 25, 2006.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984 and from March 1991 to June 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2001 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Specifically, it is noted that in the January 2001 rating decision, the 20 percent rating in effect for low back syndrome with chronic low back pain and degenerative disc disease (DDD) was confirmed and continued.  In August 2006, the RO increased the 20 percent rating to 40 percent, effective July 25, 2006.  The claim was remanded by the Board in February 2007, May 2009, October 2010, and July 2012, for additional evidentiary development.  

In an April 2015 decision, the Board, in part, denied a disability evaluation in excess of 40 percent for the Veteran's low back syndrome with chronic low back pain and DJD, for the period on and after July 25, 2006.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in October 2015.  The Joint Motion observes that the Board's April 2015 decision erred by failing to consider whether the Veteran was entitled to a 60-percent rating under Diagnostic Code 5293 (in effect prior to September 23, 2002) for the period on and after July 25, 2006.  By order dated in October 2015, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  The case is now before the Board for final appellate consideration.


FINDING OF FACT

From July 25, 2006, the Veteran's low back disability manifested as forward flexion that is, at worst, limited to 60 degrees, (but limited to 50 degrees with repeated testing) with objective evidence of pain; however, the Veteran does not have ankylosis of the thoracolumbar spine, persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 percent from July 25, 2006, for low back syndrome with chronic low back pain and DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, DCs 5235-5243 (2015); 38 C.F.R. § 4.71a, DCs 5292, 5293, and 5295 (2002 and 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran generally contends that is entitled to an evaluation in excess of 40 percent for his service-connected low back disability for the period on and after July 25, 2006. 

The relevant law provides that disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During the course of this appeal, VA promulgated new regulations for the evaluation of disabilities of the spine twice, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002), 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 4).  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the amendments have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the veteran.  

Review of the record reflects that the RO has addressed the previous and amended criteria in the rating decisions, statement of the case (SOC) and/or supplemental statements of the case (SSOCs) of record.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

The amendments renumbered the DCs and created a General Rating Formula for Rating Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms.  The amendments also allow for intervertebral disc syndrome (IVDS), DC 5243, to be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Prior to September 23, 2002, DC 5293, moderate IVDS with recurring attacks warranted a 20 percent evaluation.  Severe IVDS with recurring attacks and intermittent relief warranted a 40 percent evaluation.  Pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief, warranted a 60 percent evaluation.  This was the highest available schedular evaluation under this DC.  38 C.F.R. § 4.71a (2002).  

The regulations regarding IVDS were revised effective September 23, 2002.  Under the revised regulations, IVDS (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

Under these revised standards, IVDS warrants a 20 percent evaluation when the veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no higher schedular evaluation available under this DC.  These criteria are the same in the amendment effective September 26, 2003.  

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2002).  There is no evidence of record indicating the Veteran has ever had an incapacitating episode due to his low back disability.  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply.  

Prior to September 23, 2002, moderate limitation of motion of the lumbar spine warranted a 20 percent evaluation and severe limitation of motion of the spine warranted a 40 percent evaluation.  There was no higher evaluation available under DC 5292.  38 C.F.R. § 4.71a DC 5292 (2002).  38 C.F.R. § 4.71a (2002).  

Prior to September 23, 2002, lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in a standing position, warranted a 20 percent evaluation.  A 40 percent evaluation was warranted when the disability was severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  There was no higher evaluation available under this DC.  38 C.F.R. § 4.71a, DC 5295 (2002).  

The regulations regarding IVDS were revised effective September 23, 2002.  The criteria for DCs 5292 and 5295 remained the same.  

Effective September 26, 2003, the regulations regarding diseases and injuries of the spine, to include IVDS, were again revised.  Under these regulations, IVDS can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  The new criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2015).  

The current rating criteria state that associated neurologic abnormalities must be separately evaluated.  In this case, no significant neurologic abnormalities resulting from the service-connected low back disorder are demonstrated.  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Normal ranges of motion associated with the thoracolumbar spine are forward flexion zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, The Spine, Note (2), and Plate V (2015).

VA records in 2006 document treatment for various conditions to include back pain.  On July 25, 2006, the Veteran was evaluated by a VA physician.  At that time, the Veteran said that his back pain was gradually worsening.  The pain was at a 6 on a scale to 10.  He experienced back spasms and stiffening up.  The pain was predominantly localized in the mid to lower back with episodic shooting of pain to the lower extremities, more on the left than the right.  Flare-ups occurred on a daily basis and lasted from a few minutes to several hours.  He used a cane for ambulation.  The Veteran said that he continued to work as a teacher's assistant.  This was predominantly a desk job and involved standing.  He said that he missed approximately 10-15 days last year due to knee or back pain.  When flare-ups occurred, he usually took off from work but was able to function at a lower level.  

Upon examination, the Veteran had reversal of lumbar lordosis with tenderness in the left lower paraspinal muscles at L4-5 level.  ROM was diminished with further reduction in ROM with repetitive testing.  Specifically, his forward flexion was limited to 60 degrees, with further reduction to 50 degrees upon repeated testing.  Extension was to 25 degrees, left lateral flexion was to 10 degrees, and right lateral flexion was to 20 degrees with repeated testing.  Bilateral rotation was limited to 10 degrees.  He was unable to walk on his heels or toes and was unable to squat down and get up.  Straight leg testing was negative.  Muscle strength testing was normal in the lower extremities and sensation was normal as well.  X-rays showed degenerative disease.  The Veteran complained of radiation into the lower extremities, but the examination noted that there were no definitive findings of radiculopathy or radicular disease evidenced.  

Subsequently dated VA records in 2009 and 2010 show continued treatment for back complaints.  When examined by VA in April 2011, the Veteran reported that his back pain was essentially stable and about the same as when examined in 2006.  He continued to rate his back pain at a 6 out of 10 and said that activity increased his pain, as did lying down.  Since examination in 2006, he had not seen a back specialist, nor had physical therapy or injections.  His pain was localized primarily to his lower mid back.  He reported some shooting pains into his legs.  He took pain medications for his complaints.  He also reported some weakness and tingling in the lower extremities.  He used a cane due to knee issues.  Neurological examination showed that he had peripheral neuropathy which was thought to be associated with his diabetes.  

On physical examination, the lumbar spine showed increased lumbar lordosis.  There was tenderness on palpation to the mid and the upper lumbar region.  Mild paraspinal spasms were noted.  ROM testing showed forward flexion to 70 degrees, with complaints of some abdominal discomfort when coming back from extension.  He did not report increased low back pain when coming back from flexion to extension.  Extension was to 20 degrees and lateral bending was to 20 degrees bilaterally.  Rotation was to 25 degrees bilaterally.  

X-rays of the lumbar spine revealed mild anterolisthesis and moderate disc space narrowing at L3-L4.  There was mild facet hypertrophy at L5-S1.  The sacroiliac joints were unremarkable.  Disc degenerative changes at L3-L4 were noted.  The diagnosis was low back pain with DDD.  The examiner further noted that the Veteran continued to report low back pain with evidence of mild DDD of the lumbar spine.  The condition was described as stable since the last evaluation.  There was also no evidence of radiculopathy in the lower extremities, and it was further noted that the Veteran's low back condition was not the primary condition that was limiting his function.  

Subsequently dated VA records dated in 2012 and 2013 include a VA examination of the lumbar spine which was conducted in March 2013.  Again, the Veteran reported ongoing back pain that he assigned a minimum of 6 out of 10 on the pain scale.  This minimum rating increased to 8 when sitting for longer than 10 minutes, standing in place for a few minutes, lifting more than 12 pounds, repetitively bending down, and with changes in the weather.  ROM showed forward flexion to 90 degrees with pain at 80 degrees, 30 degrees of extension with pain, 25 degrees of bilateral lateral flexion with pain, and 30 degrees of bilateral rotation with pain.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal.  There was no atrophy or radiculopathy.  He had not experienced incapacitating episodes.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 40 percent for the Veteran's service-connected low back disability for the period on and after July 25, 2006.  

The Board first observes that DCs 5292 and 5295 are not favorable to the Veteran because a 40 percent evaluation is the highest schedular evaluation available under either DC.  Further, because he is receiving the maximum disability rating available under DCs 5292 and 5295, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable to them.  Johnston, 10 Vet. App. at 80.  

While the Veteran has degenerative disc disease of the lumbar spine with symptoms of paraspinal spasms, shooting pains and radiation into his lower extremities, complaints of weakness and tingling in the lower extremities, diminished range of motion and lumbar spine pain, the preponderance of the evidence is against a finding that the Veteran's low back symptomatology more nearly approximates the criteria for a 60 percent evaluation under Diagnostic Code 5293.  The Board highlights the fact that the July 2006 VA evaluation and the April 2011 VA neurological examination did not diagnose radiculopathy.  The July 2006 evaluation, which noted episodic shooting pains and complaints of radiation into the lower extremities, was negative for definitive findings of radiculopathy or radicular disease.  

The preponderance of the evidence is against a finding that the Veteran's disc disease is pronounced with persistent symptoms and little intermittent relief.  The April 2011 VA neurological examination report noted "mild" paraspinal spasms, and strength was 5/5 in the lower extremities.  The examiner determined, after reviewing EMG findings, that the Veteran's mild, chronic sensory motor polyneuropathy was consistent with his history of diabetes mellitus.  The examiner described the Veteran's degenerative disc disease of the lumbar spine as only mild.  The April 2011 examiner concluded, after reviewing X-ray results, that there was no evidence of radiculopathy in the lower extremities.  A March 2013 VA examination found that there was no muscle spasm of the thoracolumbar spine.  For these reasons, a higher, 60 percent, rating is not warranted under Diagnostic Code 5293

The Board also finds that the overall disability picture for the Veteran's low back disability does not more nearly approximate a 50 percent rating under the current rating criteria.  38 C.F.R. § 4.7.  Even when considering functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45, he still retains the ability to move his spine.  Further, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension such that it results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5 (2015).  The Veteran does not have any of these symptoms.  Therefore, his symptoms do not more closely approximate unfavorable ankylosis of the entire thoracolumbar spine.  Id.; see also Dinsay, 9 Vet. App. at 81; Lewis, 3 Vet. App. at 259.  

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As described above, the manifestations of the Veteran's back disability such as painful limited motion, fatigability, tenderness, and weakness, are contemplated by the schedular criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine.  No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

A disability evaluation in excess of 40 percent from July 25, 2006, for a low back syndrome with chronic low back pain and DJD is denied.  




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


